Case 3:17-cv-00874-GCS Document 46 Filed 04/27/20 Page 1 of 4 Page ID #370



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 JUAN MAIDEN,                                )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:17-cv-874-GCS
                                             )
 WILLIAM P. HARRIS,                          )
                                             )
                  Defendant.                 )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On August 17, 2017, Plaintiff Juan Maiden, then an inmate in the custody of the

Illinois Department of Corrections, filed suit against Defendant William P. Harris seeking

damages related to injuries Maiden received while working in the kitchen at

Pinckneyville Correctional Center. Maiden brought two claims against Harris. First, he

alleged that Harris was deliberately indifferent to the risk posed by a broken kitchen floor

grate that Maiden stepped on and fell through. As a result, Maiden burned his arm on a

nearby stove as he attempted to break his fall. Second, Maiden brought a state law

negligence claim against Harris for failing to repair the hazardous floor grate.

       Harris moved for summary judgment on the merits (Doc. 34) to which Maiden

responded (Doc. 37). The Court considered the arguments of the parties, and, on January

24, 2020, granted Harris’s motion for summary judgment. (Doc. 42). Specifically, the

Court found that there was not sufficient evidence that the grate system, even in the

allegedly faulty state described by Maiden, created an excessive risk of harm. Other than




                                         Page 1 of 4
Case 3:17-cv-00874-GCS Document 46 Filed 04/27/20 Page 2 of 4 Page ID #371



his own mishap, Maiden only identified one other injury caused by the grate system even

though inmates regularly walked the kitchen floors and stood on the grates. The

undersigned also reasoned that even if the grate system created an excessive risk of harm

to kitchen workers, there was insufficient evidence that Harris acted with deliberate

indifference towards a preventable, observed risk because there was no evidence that

Harris knew there was an issue with the floor grate at the time Maiden was injured.

       After finding that summary judgment was appropriate on Maiden’s constitutional

claim, the Court dismissed his state law negligence claim finding that it was a claim

against the State of Illinois that belonged in the Illinois Court of Claims under the Illinois

State Lawsuit Immunity Act. To the extent that the claim did not fall within the reach of

the Illinois State Lawsuit Immunity Act, the Court declined to exercise supplemental

jurisdiction over the negligence claim after entering summary judgment on Maiden’s

federal claim.

       Judgment was entered in favor of Harris and against Maiden on January 27, 2020.

(Doc. 43). By motion dated February 27, 2020, Maiden asks the Court to reconsider the

entry of judgment. (Doc. 44). Motions to reconsider final judgment can be brought under

either Federal Rule of Civil Procedure 59(e) or under Rule 60(b). Rule 59(e) allows that,

upon motion, a court can alter or amend a final judgment, provided that the motion is

filed no later than 28 days after the entry of judgment. See FED. R. CIV. PROC. 59(e).

Maiden’s motion was filed 30 days after the entry of judgment. Harris raises no challenge

as to timeliness, and the Court finds that, because Maiden is pro se and does not file

electronically, the deadline for the filing of a motion pursuant to Rule 59(e) was extended


                                          Page 2 of 4
    Case 3:17-cv-00874-GCS Document 46 Filed 04/27/20 Page 3 of 4 Page ID #372



three additional days through February 27, 2020. See FED. R. CIV. PROC. 6(d). As such, it is

appropriate to consider whether relief is warranted under Rule 59(e) rather than under

Rule 60(b).1

         The purpose of Rule 59(e) is to provide the district court with a means for

correcting errors that may have “crept into the proceeding” while the district court still

holds jurisdiction over the case. See Sosebee v. Astrue, 494 F.3d 583, 589 (7th Cir. 2007). A

Rule 59(e) motion “is only proper when the movant presents newly discovered evidence

. . . or if the movant points to evidence in the record that clearly establishes a manifest

error of law or fact.” Burritt v. Ditlefsen, 807 F.3d 239, 252-253 (7th Cir. 2015)(internal

quotations and citation omitted). The motion is not an invitation to rehash previously

considered and rejected arguments. See Bordelon v. Chicago School Reform Bd. of Trustees,

233 F.3d 524, 529 (7th Cir. 2000).

         Maiden’s motion does not warrant altering or amending the final judgment in this

action. He does not point with the required degree of particularity to any manifest errors

of law or fact made by the Court in its order granting summary judgment. He attaches

documents already considered and does not point to any specific errors or misstatements

made by the Court in reaching its conclusion. Even interpreting his pro se filing liberally,

Maiden fails to point to any evidence of a manifest error of law or fact. Instead, if




1       It is worth noting that Rule 60(b) “provides for extraordinary relief and may be invoked only upon
a showing of exceptional circumstances.” Stevens v. Greyhound Lines, Inc., 710 F.2d 1224, 1231 (7th Cir.
1983)(internal quotations and citation omitted). Maiden makes no showing of exceptional circumstances,
nor does his motion satisfy the heightened requirements of moving for reconsideration pursuant to Rule
60(b).


                                               Page 3 of 4
Case 3:17-cv-00874-GCS Document 46 Filed 04/27/20 Page 4 of 4 Page ID #373



anything, Maiden focuses on the impact of earlier orders denying requests for counsel

and how recruited counsel could have changed the outcome of the case.

      The Court need not revisit its earlier orders related to recruitment of counsel in

weighing whether an error was made in granting summary judgment. Nonetheless, it is

worth noting that Maiden’s complaints lack merit. Upon review of the record, Maiden

filed two motions for recruitment of counsel during the pendency of his case. The first

was filed with his complaint on August 17, 2017, and it was denied because he did not

provide information demonstrating that he had attempted to recruit counsel on his own.

(Doc. 9). Maiden filed a second motion for recruitment of counsel on October 27, 2017,

and it was denied without prejudice on April 5, 2018. The Court found that, at that point,

Maiden demonstrated the capacity to litigate this action and that he could read and write

in a coherent manner.

      Maiden did not request recruited counsel again, and his pleadings continued to be

well-reasoned throughout the pendency of this action. The undersigned is unpersuaded

that the two denials for counsel in 2017, before a scheduling and discovery order was

entered, warrant setting aside a judgment that was entered after consideration of the

thorough briefing by both sides. For all these reasons, Maiden’s motion for

reconsideration is DENIED.                                            Digitally signed
                                                                      by Judge Sison
      IT IS SO ORDERED.                                               Date:
                                                                      2020.04.27
      Dated: April 27, 2020.
                                                                      10:23:13 -05'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge



                                        Page 4 of 4
